Citation Nr: 1454882	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2012, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system to ensure complete consideration of all the evidence.


FINDING OF FACT

A chronic low back disability was not shown during active service or within a year of service discharge; and the preponderance of the evidence fails to establish that Veteran's back disability is the result of his active service.


CONCLUSION OF LAW

A low back disability was not incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An March 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent VA examinations in July 2004, May 2008, and September 2012.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions.  While the July 2004 and May 2008 examination reports were not supported by sufficient rationales, the September 2012 VA examiner provided sufficient rationales to support the conclusion provided.  Taken together, the examination reports are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in this case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

A review of the medial evidence of record shows that the Veteran has been diagnosed with osteoporosis of the thoracolumbar spine.  See VA examination report, September 2012.  Diagnoses of spondylosis, osteopenia, kyphotic deformity, compression fracture, and resolved low back strain are also of record.  The first element of Shedden/Cauluza met.

A review of the Veteran's service treatment records shows that during his August 1967 induction examination he was clinically evaluated with a normal spine.  The Veteran also indicated that he did not have at the time nor ever had recurrent back pain.  

A February 1968 service treatment record shows that the Veteran reported a sore lower back.  A subsequent March 1968 service treatment record shows that the Veteran reported lower back pain.

A review of the Veteran's November 1969 separation examination shows that he was clinically evaluated with a normal spine.  The Veteran also self-reported that the he did not have at that time nor ever had any recurrent back pain.  

A December 1969 statement of medical condition completed by the Veteran indicated that there had been no change in his medical condition since his last separation examination.  

As a review of the Veterans service treatment records shows, the Veteran was treated for lower back pain in February and March of 1968.  Therefore, the second of Shedden/Caluza is met.

Post service, the first indication of a back disability was shown during a July 2004 VA general medical examination.  The Veteran reported back pain between his shoulders that he indicated had been present on entrance into active service.  Physical examination of the spine revealed kyphosis and an inability to extend his thoracic spine.  The Veteran also reported pain during range of motion testing and tenderness to palpation of the C6-7 and T8-9.  X-rays of the lumbar spine showed demineralization in the thoracic spine.  The vertebral body heights were preserved throughout with no focal compression.  A mildly accentuated thoracic kyphosis was observed.  The VA examiner diagnosed the Veteran with spondylosis, mild at C4-5 and C6-7, and thoracic kyphosis.  

A May 2008 VA spine examination report shows that the Veteran was diagnosed with a resolved low back strain, a thoracic spine kyphotic deformity, and diffused osteopenia.  Physical examination of the Veteran show that he had a normal gait.  He was observed with a stooped posture with a symmetrical back without gross deformities or apparent congenital scoliosis.  The VA examiner also reported that the Veteran did not have an exaggerated thoracic kyphosis congenital.  A review of x-ray imagining revealed a diffuse osteopenia of the lumbar spine.  X-rays of the thoracic spine, showed kyphotic deformity with wedge shaped vertebral body in the lower thoracic spine, a compression fracture of indeterminate age, and diffuse osteopenia.  The VA examiner opined that the Veteran's low back strain was resolved and kyphotic deformity/osteopenia is less likely than not caused by or a result of active military service.  However, no rationale was provided.  

A September 2012 VA back examination shows that the Veteran reported lower back pain.  He reported that while on active duty, he had an accident when his 5-ton got into a ditch causing him to go forward and hit the sitting wheel.  A review of the a recent radiography revealed a an old healed compression deformity involving T12 and body with the impression of osteoporosis.  The VA examiner diagnosed the Veteran with osteoporosis of the lumbar spine with residuals and a compression fracture of T12.  The VA examiner reported that these back conditions were not caused by service or any service connected disability and the condition was less likely than not associated with episodes of back pain documented in 1968.  Instead, the VA examiner opined that osteoporosis and the compression fracture were most likely than not secondary to aging.  The probabilities of these conditions expressing during the Veteran service timeframe were found to be highly unlikely as demonstrated by radiography examination, the current medical condition was not present until after 2005.  The VA examiner concluded that based on current medical literature there is a strong genetic component on osteoporosis, hence etiology is more likely hereditary (congenital) than acquired.  The VA examiner's opinion was based upon a review of the claims file, a physical examination of the Veteran, and a review of medical literature concerning osteoporosis.  

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed osteoporosis of the thoracolumbar spine was caused by an in-service injury or event.  While the service medical records show that the Veteran was treated for a sore lower back while on active duty, his November 1969 separation examination showed a clinically normal spine with no reports of residuals of a back injury.  The Veteran also affirmatively reported that he did not have nor had any recurrent back pain.  Furthermore, there is no medical evidence of reports or treatment for a low back disability until July 2004, some 35 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also of note, is that there is no evidence that shows any arthritis of the spine within one year following separation from service.

Additionally, the Board notes that while the medical evidence of record shows that the Veteran was diagnosed with a thoracic spine compression fracture of indeterminate age in May 2008, a previous July 2004 x-ray impression did not note a compression fracture and the July 2004 VA examiner did not diagnose the Veteran with a compression fracture.  Therefore, the Board finds the July 2004 VA examiner's diagnosis and the September 2012 VA examiners opinion that the Veteran's current back condition was not present until after 2005, together, to be probative that the compression fracture of the thoracic spine was not related to or incurred in active military service.  There is no competent medical opinion to the contrary.

The Board finds that the most probative evidence of record is the September 2012 VA examination report that concluded that after reviewing all the evidence of record as well considering the Veteran's statements, that it was less likely as not that the Veteran's current back disability was due to or related to his active military service.  The VA examiner considered all of the evidence of record and identified the Veteran's in-service treatments for lower back pain and the normal clinical evaluation of his spine.  Also of note is that the VA examiner, after reviewing current x-ray imaging, opined that the Veteran's current osteoporosis and compression fracture were secondary to aging and not to any injuries incurred in service.  Accordingly, the Board finds that the September 2012 VA examination report is highly probative in denying the Veteran's claim.  Prejean v. West, 13 Vet. App. 444 (2000).  There is no competent medical opinion to the contrary.




The only other evidence of record supporting the Veteran's claim are his own lay statements.  Consideration has been given to the Veteran's contention that his current low back condition is related to the problems documented during active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, spine disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Low back pain is arguably the type of condition that is readily amenable to mere lay diagnosis.   However, as to their etiology, the evidence shows that testing, to include X-ray studies, and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report pain symptoms, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his current diagnoses.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedics disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His opinion is also outweighed by the negative VA examination report, which was prepared by a medical professional.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claims of entitlement to service connection for a low back condition.  The Veteran's claims fail on that basis and the benefits sought on appeal are denied.  In reaching 



these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply.  See 38 U.S.C.A. 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


